Fourth Court of Appeals
                                      San Antonio, Texas
                                          November 10, 2015

                                         No. 04-15-00464-CV

            IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

                    From the 63rd Judicial District Court, Val Verde County, Texas
                                       Trial Court No. 30,953
                           Honorable Enrique Fernandez, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice


           This is an accelerated appeal from an order terminating parental rights. Appellant’s brief,

which was originally due on September 28, 2015, has not been filed. Appellant’s court-appointed

attorney was granted two extensions of time to October 22, 2015, and was admonished that no

further extensions would be allowed given appellant’s delay in requesting and paying for the

reporter’s record. Appellant’s attorney failed to file the brief by this date. On October 23, 2015,

this court ordered appellant’s attorney to show cause in writing by November 2, 2015 why this

appeal should not be dismissed for want of prosecution. Appellant’s attorney was cautioned that

if this Court did not receive the brief and an adequate response within ten days, the appeal would

be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1). Appellant’s attorney did not

respond.

           It is therefore ORDERED that James Gerard McDermott, II personally appear before this

court on December 1, 2015 at 3:00p.m. to show cause why he should not be held in contempt of
court for failure to comply with our order of October 23, 2015 directing McDermott to file the

appellant’s brief no later than November 2, 2015 in appeal number 04-15-00464-CV, styled In

the Interest of A.A.R., A.S.N., C.G.N. and J.A.G.


        We ORDER the clerk of this court to cause a copy of this order to be served on James

Gerard McDermott, II through email and personal service. It is so ORDERED on November 10,

2015.




                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court